Citation Nr: 0926876	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral eye disorder.

Entitlement to service connection for residuals of dental 
trauma.

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his wife testified at a hearing at the RO in 
March 2009, before the undersigned Veterans Law Judge (VLJ) 
of the Board.  

FINDINGS OF FACT

1.  There was no diagnosis of any eye disorder during 
service, and there is no competent medical evidence 
attributing any current eye disorder to service.

2.  The Veteran does not have a compensable dental condition.  
He did not suffer combat wounds or dental trauma during 
service.  

3.  A seizure disorder was not noted by the service entrance 
examiner in November 1964.  The Veteran's seizure disorder 
did not clearly and unmistakably pre-exist his entrance into 
military service.


CONCLUSION OF LAW

1.  An eye disorder was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of compensation and outpatient 
dental treatment, have not been met.  38 U.S.C.A. §§ 1110, 
1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2008).

3.  Grand mal seizure disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  With respect 
to the seizure disorder, though, the Board need not discuss 
whether there has been VCAA compliance because the claim for 
seizure disorder is being granted, regardless.  See, e.g., 
38 C.F.R. § 20.1102 (2008) (harmless error).

Turning to the dental claim, since the Veteran's dental claim 
is being denied as a matter of law, the duty-to-notify-and-
assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 
Vet. App. 534 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA does not apply because the issues presented are solely 
of statutory and regulatory interpretation, and/or the 
respective claims are barred as a matter of law in that they 
cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 
(June 23, 2004).  The Board is therefore satisfied that VA 
has provided all assistance required by the VCAA, with 
respect to the dental claim.  38 U.S.C.A. § 5103A.

Discussion of VCAA duties is necessary, however, for the eye 
disorder claim.  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will obtain and assist the claimant in obtaining; 
and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2005.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2006 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and most recently readjudicated the 
Veteran's claim in the June 2007 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his eye disorder claim 
that is obtainable, and therefore appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted VA and private treatment 
records.  The RO obtained his service treatment records 
(STRs) and service personnel records (SPRs).  In addition, 
the Board finds that a VA compensation examination is not 
necessary to determine whether the Veteran's claimed eye 
disorder is related to his military service because the 
standards of McLendon have not been met for that claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no medical 
evidence suggesting any current eye disorder is etiologically 
linked to his military service - including to any injury or 
disease he may have sustained while on active duty.  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Eye 
Disorder, Dental Trauma, and Seizure Disorder

A.  Eye Disorder

The Veteran contends that while a cook during service, he was 
working in the kitchen and opened up a box of vegetables that 
splattered a chemical into his eyes, causing an infection.  
Since then, he has allegedly suffered eye problems every two 
to three months, such as his eyes leaking and turning yellow.  
His wife testified that his eyes are an ugly sight to see 
when they become crusted.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, that is, proof of the existence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  His recent private treatment records confirm a 
current eye disorder, including keratitis sicca and suspected 
glaucoma.

Consequently, the determinative issue is whether his current 
eye disorder is somehow attributable to his military service.  
In this critical respect, his claim fails.  There is simply 
no competent medical evidence that etiologically links any 
current eye disorder to his period of active duty.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Moreover, the Veteran's STRs are 
completely unremarkable for any complaint, treatment, or 
diagnosis of an eye disorder during service, providing highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  Indeed, his November 1967 separation 
examination was silent for any eye defects.  Rather, he 
evidenced 20/20 vision for both near and far distances.  

In addition, the lapse of so many years between claimed eye 
problems during service and the first documented complaints 
of an eye disorder over a quarter century later, in 1994, 
provides highly probative evidence against this claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b), 3.307, 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment, or diagnosis of the Veteran's 
current eye disability either in service or for many years 
after.  Overall, the evidence of record does not support his 
claim.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his current eye 
disorder is traceable back to an in-service accident 
mentioned, as a layman without medical expertise, he is not 
qualified to render a medical opinion concerning the cause of 
this current disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for an eye disorder.  
So there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Dental Trauma

The Veteran testified at his personal hearing that he 
suffered dental trauma in-service when several of his back 
teeth were pulled, as part of in-service dental treatment.  
He added that the teeth were pulled due to extreme pain, 
possibly from eating the wrong foods.  He further testified 
that he does not contend any residuals from his in-service 
teeth extraction.

A May 1965 STR shows that at an initial dental examination, 
no teeth were marked as missing.  However, later June 1966 
dental STRs show that tooth #30 was missing, presumably 
extracted for in-service dental treatment; he had a cracked 
tooth #26, but without any indication as to why it was 
cracked; several loose teeth and numerous periodontal 
pockets.  Also in June 1966, he complained of sore and 
bleeding gums.  Notably, his dental STRs and other STRs, 
including his June 1967 separation examination, are silent 
regarding any dental trauma.  

As to the Veteran's claim of service connection for dental 
trauma, the Board notes that service connection for 
compensation purposes can only be established for certain 
types of dental and oral conditions listed under 38 C.F.R. § 
4.150 (2008), such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  See 
Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  
The loss of the alveolar process as a result of periodontal 
disease is not considered disabling.  See Note to Diagnostic 
Code 9913, 38 C.F.R. § 4.150.

Here, the in-service dental records and other STRs fail to 
show that the Veteran experienced any damage to the maxilla 
or mandible during service.  It follows that entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is also not shown.  Thus, service connection may 
not be established for compensation purposes for missing or 
damaged teeth, as here.  Id.  Accordingly, the Board finds 
that entitlement to VA compensation benefits for a dental 
disorder is not warranted as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board must also alternatively consider whether service 
connection may be established for the purpose of outpatient 
dental treatment, based on the criteria set forth in 
38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 
(1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc) (holding that the Board is required to 
consider a Veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  As provided by VA regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease are not considered 
to be disabling conditions, but may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381(a), 17.161 (2008).  When 
applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased 
periodontal tissue, is due to a combat wound or other service 
trauma.  See 38 C.F.R. § 3.381(b) (2008).  The significance 
of finding that a dental condition is due to service trauma 
is that a Veteran will be eligible for VA dental treatment 
for the condition without the usual restrictions of timely 
application and one-time treatment.  See 38 C.F.R. § 
17.161(c) (2008).

It is significant that the Veteran testified that the dental 
trauma he suffered was that several of his teeth were 
allegedly pulled out during the course of in-service dental 
treatment.  Importantly, though, this simply cannot 
constitute dental trauma for establishing outpatient 
treatment purposes, as a matter of law.  Therapeutic and 
restorative dental treatment, for example, fillings, bridges, 
and extractions, almost always involves physical impact of 
the teeth.  The intended effect of dental treatment performed 
in service, including extractions of teeth, is not considered 
dental "trauma" as the term is defined in 38 C.F.R. §§ 
3.381 and 17.161 (and former § 17.123(c)).  See also 38 
U.S.C.A. § 7104(c) (2008); Smith v. West, 11 Vet. App. 134 
(1998).  To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Therefore, as the Veteran does not allege any injury to his 
teeth outside of the normal course of in-service dental 
treatment, the Board finds the Veteran did not suffer dental 
"trauma."  38 C.F.R. §§ 3.381 and 17.161.  

In summary, there is no basis to grant service connection for 
a dental disorder for VA compensation or outpatient treatment 
purposes as a matter of law.  The Board is sympathetic to the 
Veteran's arguments but, unfortunately, is unable to provide 
a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

C.  Seizure Disorder

The Veteran claims that he had a seizure when he was a child, 
and all of the stress of his overseas military service later 
caused him to again have seizures during active duty.  

There is no disputing the Veteran has a current seizure 
disorder, as the February 2005 and March 2007 VA examiners 
both diagnosed an epilepsy disorder with gran mal seizures.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  His entrance 
examination was silent for seizures or epilepsy.  The Veteran 
was treated for black outs and gran mal seizures several 
times during the course of his active duty service, including 
hospitalizations in June 1965 and October 1966.  These STRs 
diagnosed him with epilepsy and convulsive disorder.  He was 
placed on physical profile for his seizures in January and 
October 1966.  Finally, his June 1967 separation examination 
recorded that he had recurrent loss of consciousness.

Thus, the evidence of record raised a question of whether the 
Veteran had a pre-existing seizure disorder.  A Veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  According to 
38 C.F.R. § 3.304(b) (2008), the term "noted" denotes only 
such conditions that are recorded in examination reports.  
The existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003 (July 16, 2003).  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In this case, the November 1964 entrance examination 
described no prior defect or injury.  In particular, there 
was no reference to any then-current seizure disorder or 
epilepsy, or even a reported childhood history of seizures.  
As no disability was noted on the examination, the Veteran is 
presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

As for rebutting this presumption of soundness, the Board 
finds that there is simply no clear and unmistakable evidence 
of a pre-existing seizure disorder to do this.  There is no 
competent medical evidence dated prior to the November 1964 
entrance examination which reflects any diagnosis of a 
seizure or epilepsy disorder that confirms the Veteran's 
report of a pre-existing childhood seizure disorder.  The 
Board acknowledges that several STRs, private treatment 
records, and the March 2007 VA examination report indicate 
that he had a seizure disorder since childhood, which 
necessarily preceded his military service.  Nonetheless, the 
Board must reject these findings as incompetent evidence of a 
pre-existing seizure disorder, because they appear to be 
based upon the Veteran's history.  The Court has held that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Similarly, the law has 
provided that history provided by the Veteran of the pre-
service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In sum, there 
is no competent medical evidence of record to elucidate the 
nature of the injury; any residuals; the course of treatment, 
or any other factors that may enable the Board to gauge any 
relevant information as to the preexistence of the seizure 
disorder.  As such, the Veteran's history alone, without any 
corroborating and competent medical evidence, is insufficient 
to rebut the presumption of soundness.

So the Board finds that the medical evidence of record fails 
to provide the required clear and unmistakable evidence that 
a seizure disorder pre-existed service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Again, when no preexisting condition 
is noted upon entry into service, if the government fails to 
rebut the presumption of soundness under Section 1111 by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service, the 
Veteran's claim is one of service connection by direct 
incurrence.  Wagner at 1096 (emphasis added); see also 
VAOPGCPREC 3-2003.  Because the presumption of soundness has 
not been rebutted, the claim becomes one of service 
connection, without consideration of aggravation of a 
preexisting condition.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

Certain chronic diseases such as epilepsies will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8910-8914 (epilepsies).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As to in-service incurrence, there is competent evidence that 
the Veteran's current seizure disorder is attributable to his 
military service.  The February 2005 VA examination report 
stated that it is more likely than not that the current 
seizure disorder is related to the military.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
On the other hand, there is also an opinion from the March 
2007 VA compensation examiner that diagnoses the Veteran as 
having grand mal seizure disorder that indicates against an 
etiological link of his current seizure disorder to service.  
The probative value of this opinion is limited as it 
addressed aggravation of a pre-existing disorder, but that 
theory of service connection was already rejected by the 
Board.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Therefore, the evidence of record supporting and opposing the 
Veteran's claim is at least in balance, if not in 
preponderance for his claim.  In light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection is warranted for grand 
mal seizure disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a bilateral eye disorder is denied.

Service connection for residuals of dental trauma is denied.

Service connection for grand mal seizure disorder is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


